222 Ga. 207 (1966)
149 S.E.2d 85
THOMAS
v.
ORKIN TERMITE COMPANY, INC. et al.
23492.
Supreme Court of Georgia.
Argued May 11, 1966.
Decided May 26, 1966.
Parks & Eisenberg, David S. Eisenberg, for appellant.
Kaler, Hicks & Kahn, Samuel B. Lippitt, for appellees.
DUCKWORTH, Chief Justice.
1. The cross petition of an employer seeking to enjoin a violation of a clause in the contract of employment whereby an employee, obligated to refrain for a period of two years after the employment terminated from engaging directly or through others in a competitive business within a specified territory which the parties agreed was being served by the employer, or soliciting any of the customers of the employer, alleges that the employee had violated this contract. The contract was definite as to time and territory and was reasonable. Hence it was not error to overrule the general demurrer to the affirmative answer as amended, and there is no merit in the enumerations of error complaining of this ruling. Orkin Exterminating Co. v. Mills, 218 Ga. 340 (127 SE2d 796), and cases cited therein.
*208 2. The special demurrers have been read and considered, and the amended answer is not subject to any of the grounds of criticism therein raised.
3. Upon the interlocutory hearing, evidence was introduced and allowed proving a breach of the contract, and it was not error to enjoin the breach. No good purpose would be served by setting forth even a synopsis of the voluminous record here.
Judgment affirmed. All the Justices concur.